Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Drafting Assistance
Examiner wishes to direct Applicant’s attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents/apply/2018-inventor-info-chats (see the February 15, 2018 program titled “Claim Drafting.”
Obviously Informal Case
	An examination of this application reveals that Applicant is unfamiliar with patent prosecution procedure.  This case is to be considered Obviously Informal (see MPEP 702.01).  Examiner has attempted to point out the points of informalities in the application and claims but the burden is on Applicant to revise the application to render it in proper form for complete examination.  
Response to Preliminary Amendment
	The Preliminary Amendment to the specification and claims filed on 11/12/2019 has not been entered.  As indicated in Notice of Non-Compliant Amendment (37 CFR 1.121) for Applications Under Accelerated Examination dated 04/29/2021, the Amendment is unsigned or not signed in accordance with 37 CFR 1.4.  Further, each claim has not been provided with the proper status identifier.  Accordingly, the item(s) identified in Notice to File Corrected Application Papers dated 10/31/2019 are still required and the application is considered informal. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hard plastic or fabric insertion” and “the hard supportive material”  of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The abstract of the disclosure is objected to because the line spacing is not 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) .  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims 1-14 are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 8-12 are objected to for the apparent typographical error reciting “herein” instead of –wherein--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-14 are in narrative form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited. 
Further, regarding claim 1, there is lack of antecedent basis for “the shin” line 3.  For examination purposes it will be interpreted as --a shin--.
There is a lack of antecedent basis for “the arch” in claim 1, line 4.  For examination purposes it will be interpreted as --an arch--.
There is a lack of antecedent basis for “The method” in claim 1, line 7.  For examination purposes it will be interpreted as --A method--.
Further, the recitation of “The method” in claim 1, line 7 is indefinite as claim 1 is drawn towards an apparatus and not a method.  
There is a lack of antecedent basis for “the ankle joint” in claim 1,  line 9.  For examination purposes it will be interpreted as --an ankle joint--.
It is unclear in claim 1, line 9, what connects perpendicularly or diagonally and wraps under the arch and around the shin and may be worn on the left or right ankle on the medial or lateral side.  For examination purposes it will be interpreted as --the arch wrap connects perpendicularly or diagonally and wraps under the arch and the shin wrap wraps around the shin and the support may be worn on the left or right ankle on the medial or lateral side--.

There is a lack of antecedent basis for “the medial or lateral side” in claim 1, lines 9-10. For examination purposes it will be interpreted as --a medial or lateral side--.
Regarding claim 2, it is indefinite for depending from itself.  For examination purposes it will be interpreted as depending from claim 1.
Claim 2, lines 2 and 3 recites “the wrap.”  It is unclear which wrap is being referred to.  For examination purposes it will be interpreted as --the support wrap--.
Regarding claim 3, it is indefinite for depending from itself.  For examination purposes it will interpreted as depending from claim 1. 
Claim 6, line 1 recites “The method of the application” which is indefinite as claim 3 from which it depends refers to “The ankle compression support wrap”.  For purposes of examination it will be interpreted as --The ankle compression support wrap--.
Claim 8 recites, “the attachments” for which there is a lack of antecedent basis.  For the purposes of examination the limitation will be interpreted as --attachments--.
Claim 10, lines 1-2 recites “the wrap.”  It is unclear which wrap is being referred to.  For examination purposes it will be interpreted as --the support wrap--.
Claim 11, line 5 recites, “The self attaching material” for which there is a lack of antecedent basis.  For the purposes of examination it will be interpreted as --Self attaching material--.

Claim 13, line 4,  “hard supportive material” lacks antecedent basis. For examination purposes it will be interpreted as --thin adjustable hard plastic or fabric insertion--.
Claims 2-13 are rejected for at least the same reasons as claim 1 from which they depend.  
Claim 14, line 1 lacks antecedent basis with regard to “the wraps”.  For examination purposes it will be interpreted as --wraps--.
Claim 14, line 1 is indefinite as “other joints” is referenced where previous joints have not been claimed.  For examination purposes the limitation will be interpreted as --joints--.
Claim 14, line 3 lacks antecedent basis with regard to the material.  For the purposes of examination it will be interpreted as --the wraps--.
Claim 14, line 6, lacks antecedent basis with regard to “the area.”  For the purposes of examination it will be interpreted as --an area--.
Claim 14, line 7 lacks antecedent basis with regard to the material.  For examination purposes it will be interpreted as --the wraps--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, line 3 recites, “A thin elastic material that wraps horizontally around the shin” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to avoid positively claiming human body parts. For example, the claim could be amended to recite –A thin elastic material that is configured to wrap horizontally around the shin--.
Claim 1, line 4 recites, “An arch wrap that is attached to the shin wrap that wraps underneath the arch” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to avoid positively claiming human body parts. For example, the claim could be amended to recite –An arch wrap that is attached to the shin wrap that is configured to wrap underneath the arch--.
 Claim 1, lines 9-11 recite, “which connects perpendicularly or diagonally and wraps under the arch and around the shin” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to avoid positively claiming human body parts. For example, the claim could be amended to recite --which  connects perpendicularly or 
Claims 2-13 depend from claim 1 and are rejected for at least the same reasons as claim 1.  
Claims 13 and 14 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a concept and not a process, machine, a manufacture or a composition of matter (See MPEP 2106.03).
It is suggested that claims 13 and 14 be amended to refer to the ankle compression support wrap, instead of “The concept of using” as recited in claim 13 or “The concepts of using” as recited in claims 14.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappas (US 3383708).
Regarding claim 1, Pappas discloses a bidirectional, adjustable ankle compression support wrap 10 (Fig. 1) for enhancing ankle joint 5support comprising: A thin, elastic material 12 (elongate flat band 12, col. 2, line 19-43; the band may be slightly elastic, col. 3, lines 10-15) 

    PNG
    media_image1.png
    372
    611
    media_image1.png
    Greyscale



that wraps horizontally around the shin (Fig. 1; it is desirable to stretch band 12 slightly when it is applied so that a tight fit around the ankle is insured, col. 3, lines 5-27).  An arch wrap 24 (elongated strap 24) that is attached to the shin wrap (col. 2, lines 44-51) that wraps underneath the arch (col. 3, lines 18-27) and 10attaches to the horizontal shin wrap, which is further secured by continued covering of the shin wrap, which connects perpendicularly or diagonally (col. 2, lines 44-49; Fig. 3 shows arch wrap 24 [elongated strap 24] connects diagonally to shin strap 12 [band 12]) and wraps under the arch (col. 3, lines 18-27) and around the shin and may be worn on the left or right ankle on the medial or lateral side (Figs. 1 and 2). The method of application of the wraps may apply fully adjustable integrated compression, leverage, torque and tension vertically and horizontally, proximally 15and distally to the ankle 
Regarding claim 2, Pappas discloses the invention as described above and wherein the optimal fit of the wrap and adjustments which are required to be made by the user in order to attain optimal movement and functionality of both the wrap and the ankle joint (claimed ankle compression support wrap is disclosed in Pappas and is capable of this intended use;  support wrap of Pappas is capable of optimal fit of the wrap and adjustments which are required to be made by the user in order to attain optimal movement and functionality of both the wrap and the ankle joint).
Regarding claim 3, Pappas discloses the invention as described above and the ankle compression support wrap is effective for encircling 25the girth of the lower leg distally to the medial and lateral malleolus (Figs. 1 and 2) with the foot dorsiflexed (support of Pappas is capable of being applied with the foot dorsiflexed) and under the arch of the foot (Fig. 1) when aligned with the malleolus (Fig. 1; claimed ankle compression support wrap is disclosed in Pappas and is capable of this intended use) then fastened via self attaching material (Velcro/hook and fibrous material on strap 24 and band 12 col. 2, lines 44-59). 
Regarding claim 4, Pappas discloses the invention as described above and the ankle compression support wrap has the potential to assist 30the calcaneus and talus to track and function properly after a severe high ankle sprain during physical activity (claimed ankle 
Regarding claim 5, Pappas discloses the invention as described above and the ankle compression support wrap has the potential provide additional support during moderate to vigorous levels of physical activity and may allow 35multidirectional mobility during physical activity in the frontal, transverse, and sagittal planes (claimed ankle compression support wrap disclosed in Pappas is capable of this intended use; support of Pappas provides ankle compression and has the potential to provide additional support and may allow multidirectional mobility).
Regarding claim 6, Pappas discloses the invention as described above and the ankle compression support wrap has the potential to be worn for long periods of time during physical activity on many 40different types of terrain barefoot or with shoes, sandals, or other footwear on areas such as sand or grass, or floors or other surfaces without causing blisters or skin irritation if the wraps are adjusted properly (claimed ankle compression support wrap is disclosed in Pappas is capable of this intended use).
Regarding claim 7, Pappas discloses the invention as described above and the ankle compression support wrap and in said application of the device: The arch wrap is recommended to be placed on the foot barefoot in the dorsiflexed position for best results and may be worn with socks and/or shoes over it (claimed ankle compression support wrap is disclosed in Pappas and is capable of this intended use; claimed device may be worn with shoes or socks over it but may not, the claim does not require this).

Regarding claim 9, Pappas discloses the ankle compression support wrap as described above when the shin wrap is applied distally from the medial malleolus and wrapped clockwise (see annotated Figs. 1 and 2 below)

    PNG
    media_image2.png
    238
    705
    media_image2.png
    Greyscale



with the arch wrap applied medially (annotated Fig. 1 above) and attaching laterally (col. 3, lines 18-27) with the foot dorsiflexed (claimed structure is disclosed which is capable of use with the foot dorsiflexed), the areas of potential support may include the anterior tibiofibular ligament, the anterior talofibular 15ligament, the calcaneofibular ligament, the tibiocalcaneal ligaments, and the peroneal tendons (claimed structure is disclosed in Pappas which is capable 
Regarding claim 10, Pappas discloses the ankle compression support wrap as described above and when the 20wrap is applied laterally (Figs. 1 and 2), the potential support provided to the medial ligaments may include the deltoid complex, the plantar calcaneonavicular ligament, the talonavicular ligament, and the medial talocalcaneal ligament (claimed ankle compression support wrap is disclosed in Pappas and is capable of this intended use).
Regarding claim 11, Pappas discloses the ankle compression support wrap as described above and the shin and arch wraps could be connected diagonally or perpendicularly (col. 2, lines 44-49) and could be sewn or connected via self attaching material on one or both sides to allow for greater 30adjustability (col. 2, lines 49-59). The lengths and widths of the wraps may vary depending on the area of the body for which stabilization is needed (col. 1, line 65- col. 2, line 5; col. 3, lines 43-47). The self attaching material may appear on any end or part of the elastic for which it is needed to better secure the wrap (col. 2, lines 19-37).
Regarding claim 12, Pappas discloses the ankle compression support wrap as described above and the wrap 35may include self attaching material on outside of the beginning end of the shin wrap, or the shorter end to allow for easier adjustability of the shin wrap and connection of the arch wrap (col. 2, lines 19-37; Fig. 3).
Regarding claim 13, Pappas discloses the ankle compression support wrap as described above and the concept of using the proximal and distal areas of the joint with specific areas of 40compression as said in claim 1 without bulky materials (Fig. 1; claimed ankle compression .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magri (US 2011/0040227).
Regarding claim 14, Magri discloses the concepts of using proximal and distal tension with the wraps 12, 30 (elongated fabric elastic material 12 and loop 30, [0024]) and self attaching material 40 (retention device 40 may include hook and loop system, [0029]) may be applied to other joints in the body (wrap apparatus 10 including elongated fabric elastic material 12 and loop 30 is designed to wrap around a human body part such as an arm, wrist, leg or torso or any other body part, [0026]) using various widths and lengths of the material with different attachment points ([0029]). The width of the material may vary depending on the joint it is designed to support ([0026]). The width of the wraps may consist of 5one half to 3 inch 
Magri does not explicitly disclose the width of the wraps may consist of one half to 3 inch wide width strap.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the width range of the wraps of Magri from between 3-4 inches to between one half to 3 inches as Applicant appears to have place no criticality on the claimed range and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Magri does not explicitly disclose the length of the material may be as long as 30 inches and as short as 6 inches.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the range of length of the material of Magri from between 2-4 feet to as long as 30 inches and as short as 6 inches as Applicant appears to have place no criticality on the claimed range and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
•    A proper reply requires a specific format for any amendments. A USPTO Sample Reply to Office actions can be found at:
http://www.uspto.gov/sites/defau3i/fU.es/web/offiees/pac/dapp/opla/preognotice/fbrmatrevamdtprac.pdf
•    Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bQol.html
•    Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.
•    Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
•    All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application 
•    Pay close attention to any time periods for response and fees set forth in this action. Fees and time periods cannot be waived.
•    All formal replies to Office Actions must be submitted via mail, fax or EFS web. Formal replies cannot be submitted via e-mail.
•    Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be:
o (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and
o (B) Reasonably specific enough so that the identity of the signer can be readily recognized.
You may contact the Inventors Assistance Center via this link for general questions regarding the examination process.
https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US Patent Publication No. 2008/0312571 to Waller and US Patent Nos. 5090404 to Kallassy and 6332530 to Johnson Jr. all of which disclose a thin elastic material that wraps around the shin and an arch wrap that wraps underneath the arch and attaches to the shin wrap.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./             Examiner, Art Unit 3786      
/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786